           Case 3:20-cv-06123 Document 1 Filed 11/16/20 Page 1 of 7




Erin K. Olson, WSBA 34656
Law Office of Erin Olson, P.C.
2014 N.E. Broadway Street
Portland, OR 97232
Telephone: (503) 546-3150
eolson@erinolsonlaw.com

Jane Paulson, WSBA 25602
Paulson Coletti Trial Attorneys P.C.
1022 N.W. Marshall St. #450
Portland, OR 97209
Telephone: (503) 226-6361
jane@paulsoncoletti.com

Attorneys for Plaintiff


                     UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF WASHINGTON
                                  TACOMA DIVISION


EDWARD J. McLAUGHLIN, JR.,                         Case No.: 3:20-cv-6123
in his capacity as Personal
Representative of the Estate of
Michael Kilore McLaughlin,                         COMPLAINT

                            Plaintiff,

                      v.
                                                   (Jury Trial Demanded)
WILLIAM FLOREY PROSSER,

                           Defendant.


 Plaintiff alleges as follows:




PAGE 1 – COMPLAINT
                                       LAW OFFICE OF ERIN OLSON, P.C.
                        2014 NE BROADWAY STREET PORTLAND, OREGON 97232-1511
                     TEL (503) 546-3150 FAX (503) 548-4435 EOLSON@ERINOLSONLAW.COM
          Case 3:20-cv-06123 Document 1 Filed 11/16/20 Page 2 of 7




                 PARTIES, JURISDICTION, AND VENUE

     1.     Plaintiff Edward J. McLaughlin, Jr. (“Plaintiff”), is the Personal

 Representative of the Estate of Michael Kilore McLaughlin, having been so

 appointed on October 20, 2020, in Multnomah County, Oregon, Circuit

 Court Case No. 20PB06945.

     2.     Michael Kilore McLaughlin (“McLaughlin”) was an unmarried 37

 year-old man who resided and was domiciled in Portland, Multnomah

 County, Oregon, at the time of his death.

     3.     Plaintiff brings this action pursuant to RCW 4.20.010 et seq. for

 the benefit of C. C. M., McLaughlin’s 11 year-old son.

     4.     Defendant William Florey Prosser (“Prosser”) is a 27 year-old

 man who was at all times relevant a resident of 1540 Lakeview Road,

 Stevenson, Skamania County, Washington.

     5.     This court has jurisdiction pursuant to 28 U.S.C. § 1332(a)(1)

 because the amount in controversy exceeds $75,000 and is between citizens

 of different states.

     6.     Venue is proper pursuant to 28 U.S.C. §§ 1391(b)(1) and (2)

 because this is a civil action brought in the judicial district where Prosser

 resides, and a substantial part of the events or omissions giving rise to the

 Plaintiff’s claims occurred in this judicial district.



PAGE 2 – COMPLAINT
                                      LAW OFFICE OF ERIN OLSON, P.C.
                       2014 NE BROADWAY STREET PORTLAND, OREGON 97232-1511
                    TEL (503) 546-3150 FAX (503) 548-4435 EOLSON@ERINOLSONLAW.COM
          Case 3:20-cv-06123 Document 1 Filed 11/16/20 Page 3 of 7




                         GENERAL ALLEGATIONS

    7.     On the evening of December 16, 2017, McLaughlin and Prosser

 both attended a mutual acquaintance’s birthday celebration in Portland,

 Oregon. After consuming alcohol for several hours at the Portland

 residence where the celebration began, the partygoers, including Prosser

 and McLaughlin, traveled to Bagby Hot Springs in the Mount Hood

 National Forest in Oregon to continue the birthday celebration. Prosser

 and several others rode in a van that had been rented for the occasion by its

 driver, and McLaughlin drove the rest of the partygoers in his vehicle.

    8.     Prosser brought several firearms concealed on and about his

 person to the birthday celebration, and took them with him in the van to

 Bagby Hot Springs. When the driver of the van discovered two of Prosser’s

 guns under a blanket, she became angry, and told the others she would not

 allow Prosser to ride with her back to Portland. As a result, McLaughlin

 agreed to take Prosser in his vehicle at the conclusion of the event.

    9.     The celebration ended several hours later, after the consumption

 of marijuana and more alcohol by Prosser, McLaughlin, and others.

    10.    McLaughlin, Prosser, and three of the other celebrants left Bagby

 Hot Springs and headed toward Washington in McLaughlin’s vehicle to



PAGE 3 – COMPLAINT
                                     LAW OFFICE OF ERIN OLSON, P.C.
                      2014 NE BROADWAY STREET PORTLAND, OREGON 97232-1511
                   TEL (503) 546-3150 FAX (503) 548-4435 EOLSON@ERINOLSONLAW.COM
            Case 3:20-cv-06123 Document 1 Filed 11/16/20 Page 4 of 7




 drop Prosser off at his Stevenson home, with Prosser driving most of the

 way. During the ride, Prosser made repeated advances toward the only

 female passenger in the vehicle, who repeatedly rebuffed the advances.

      11.    At approximately 8:30 a.m. on Sunday, December 17, 2017, the

 group arrived at the entrance to the driveway to Prosser’s Stevenson,

 Washington, home. Prosser got out of the vehicle and approached the

 female passenger to ask if she would come inside with him. She again

 rebuffed Prosser, who persisted in trying to encourage her to go with him

 into the house. McLaughlin, who had gotten out of the vehicle to get into

 the driver’s seat, began shouting at Prosser to leave the female passenger

 alone, and walked toward Prosser.

      12.    As McLaughlin approached him, Prosser went up the three steps

leading onto the landing of the entrance to the nearby detached shop, then

emerged holding the .357 magnum revolver he had been carrying concealed

upon his person. Prosser stood on the landing and shot the unarmed

McLaughlin in the chest. Prosser then came down the steps and shot

McLaughlin a second time in the chest.

///

///

///



PAGE 4 – COMPLAINT
                                       LAW OFFICE OF ERIN OLSON, P.C.
                        2014 NE BROADWAY STREET PORTLAND, OREGON 97232-1511
                     TEL (503) 546-3150 FAX (503) 548-4435 EOLSON@ERINOLSONLAW.COM
           Case 3:20-cv-06123 Document 1 Filed 11/16/20 Page 5 of 7




           FIRST CLAIM FOR RELIEF – WRONGFUL DEATH

                         (RCW 4.20.010 and RCW 4.20.020)

     13.    Plaintiff incorporates by reference paragraphs 1-12 as if set forth

 fully herein.

     14.    Prosser’s shooting of McLaughlin as alleged in paragraph 12 was

 intentional and wrongful, and directly and proximately caused

 McLaughlin’s death.

     15.    Plaintiff is entitled to damages pursuant to RCW 4.20.010 and

 RCW 4.20.020, including but not limited to, loss of love, affection, care,

 service, companionship, society, and training that McLaughlin would have

 provided to his son as well as monetary contributions McLaughlin would

 have made to his son, in an amount the jury determines in accordance with

 the law and the facts, but in no event less than $3 million, together with his

 costs and disbursements against Prosser.

           SECOND CLAIM FOR RELIEF – SURVIVAL ACTION

                    (RCW 4.20.046 and RCW 4.20.060)

     16.    Plaintiff incorporates by reference paragraphs 1-14 as if set forth

 fully herein.




PAGE 5 – COMPLAINT
                                      LAW OFFICE OF ERIN OLSON, P.C.
                       2014 NE BROADWAY STREET PORTLAND, OREGON 97232-1511
                    TEL (503) 546-3150 FAX (503) 548-4435 EOLSON@ERINOLSONLAW.COM
            Case 3:20-cv-06123 Document 1 Filed 11/16/20 Page 6 of 7




      17.    As a direct and proximate result of Prosser’s actions as alleged in

 paragraph 12, McLaughlin suffered physical injuries that resulted in his

 death.

      18.    Plaintiff is entitled to damages pursuant to RCW 4.20.046 and

 RCW 4.20.060, including but not limited to general damages for the pain,

 suffering, and fear experienced by McLaughlin before his death, and the

 medical and funeral expenses incurred as result of McLaughlin’s death, in

 an amount the jury determines in accordance with the law and the facts,

 but in no event less than $3 million, together with his costs and

 disbursements against Prosser.

                                    JURY DEMAND

      19.    Plaintiff demands a jury trial.

///

///

///

///

///

///

///

///



PAGE 6 – COMPLAINT
                                       LAW OFFICE OF ERIN OLSON, P.C.
                        2014 NE BROADWAY STREET PORTLAND, OREGON 97232-1511
                     TEL (503) 546-3150 FAX (503) 548-4435 EOLSON@ERINOLSONLAW.COM
          Case 3:20-cv-06123 Document 1 Filed 11/16/20 Page 7 of 7




                         DEMAND FOR JUDGMENT

     WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

     A.    On Plaintiff’s First Claim for Relief, compensatory damages in an

 amount the jury determines in accordance with the law and the facts, but in no

 event less than $3 million, together with costs and disbursements necessarily

 incurred; and

     B.    On Plaintiff’s Second Claim for Relief, compensatory damages in an

 amount the jury determines in accordance with the law and the facts, but in no

 event less than $3 million, together with costs and disbursements necessarily

 incurred; and

     C.    Such other and further relief as the court may deem appropriate in

 the circumstances.

     DATED: November 16, 2020.

                         LAW OFFICE OF ERIN OLSON, P.C.
                         /s/ Erin K. Olson

                         Erin K. Olson, WSBA 34656
                         eolson@erinolsonlaw.com

                         PAULSON COLETTI TRIAL ATTORNEYS P.C.
                         /s/ Jane Paulson

                         Jane Paulson, WSBA 25602
                         jane@paulsoncoletti.com

                         Attorneys for Plaintiff

PAGE 7 – COMPLAINT
                                     LAW OFFICE OF ERIN OLSON, P.C.
                      2014 NE BROADWAY STREET PORTLAND, OREGON 97232-1511
                   TEL (503) 546-3150 FAX (503) 548-4435 EOLSON@ERINOLSONLAW.COM
